TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00508-CV



                                      Tasha Preston, Appellant

                                                  v.

                                    Camden Ridgecrest, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-13-006015, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Tasha Preston filed her notice of appeal on July 22, 2013. On December 13, 2013,

the clerk of this Court notified appellant that her brief was overdue and that her appeal was

subject to dismissal for want of prosecution unless she filed her brief or responded to this

notice by December 23, 2013. To date, appellant has neither filed her brief nor responded to

this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 17, 2014